Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	
Status of Claims

Claims 1, 16 and 21 have been amended.
Claims 1-22 are currently pending and have been examined. 


	
	


Claim Rejections - 35 USC § 101

Claims 1-22 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-22 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-22 describe the abstract idea of watching an advertisement in exchange for selectin online game benefits. However claims 1-22 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (20170116820) in view of Burgin et al. (2014/0358260).

Claim 1
Berman discloses a system and method for allowing gaming device participants to effect trades of player assets for gaming bonus events: 
control progress of a game; manage, during progress of the game, user management data of a user of the game, the user management data including data on possessed items possessed by the user (Berman [0047]); See “The participant engages in standard gaming activity as shown at block 300. Standard gaming activity represents the default gaming activity(s) that may be played on a gaming device.”
provide an input element option presenting menu that displays a plurality of different input elements to be converted, wherein each input element of the different input elements is from an entertainment element, possessed by the user, related to the game, wherein the plurality of different input elements is based on possessed items currently possessed by the user as indicated in the user management data for the user; receive a user input operation from the user that selects an input element among the displayed input elements (Berman [0065][0102]); See “the participant may press the "trade" button 1454 on the user input 706. Activation of such a button may initiate a trade by the participant, whether or not a payout is pending or not.” Where the input element is he accumulated credits. See “As will be readily apparent to those skilled in the art from the description provided herein, other trade alternatives and corresponding user interface options are within the scope of the invention.”
perform conversion of the selected input element into an output element that is the entertainment element different from the input element (Berman [011]) Where the player is allowed to trade player assets for a bonus activity (where the bonus activity is the output element).
Berman does not teach providing output elements in exchange for watching and advertisement. Burgin teaches providing output elements:
by watching an advertisement (Burgin [0016]) See at least “provide rewards to the player based on the determined characteristics, such as by providing rewards to the player based on actions ( e.g., watching or interacting with an advertisement) performed by the player within or associated with the online game.”
perform watching control for a watching target advertisement and in return for watching an advertisement among a plurality of advertisements, wherein the conversion follows pre-defined conversion defining data, the pre-defined conversion defining data being pre-defined as associated with the advertisement, the pre-defined conversion defining data defining (a) a type of the input element, (b) a quantity of the input element, (c) a date/time of watching the advertisement, (d) a quantity of the output element, and (e) a type of the output element, wherein one or more of (a) to (e) can be different for different advertisements; (Burgin [0064][0065]) Where the reference teaches (e ), “the determining of the custom incentive reward for the player, at operation 512, may comprise an automated process for selecting a particular type of in-game asset to be offered as the incentive reward.”
give the output element to the user when watching of the watching target advertisement satisfies a completion equivalent condition (Burgin [0069]).   See at least “the custom incentive reward is provided to the player in response to determining that the predefined player interaction has been completed.”


Claim 2
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
selecting the watching target advertisement based on an operation input by the user (Burgin [0070]).  See “the game system 301 and/or the game engine 401 may perform method 500 at various other times within a game fiction… in response to player input triggering a sponsored content presentation process.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of rewarding users of a game for watching advertisements, as taught by Burgin, to encourage user engagement.

Claim 3 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
the selecting the watching target advertisement including selecting a category and/or a sponsor related to an advertisement content based on the operation input by the user to select the watching target advertisement (Burgin et al. [0017]-[0019][0047][0054]).
Burgin et al. does not explicitly disclose selecting the watching target advertisement including selecting a category and/or a sponsor related to an advertisement content based on the operation input by the user. However, Burgin et al. teaches an ad targeting system 308 configured to identify, target, and/or match advertisements to players viewing the advertisements. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the selection of the advertisement based on a player input would include a category or sponsor related to an advertisement because the goal is to entice the player to watch the advertisement by showing targeted ads.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method matching advertisements to the gaming user, as taught by Burgin, to encourage more relevant content.

Claim 4 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
comprising selecting the output element based on the watching target advertisement (Burgin et al. [0019]). Where the reference teaches determining the reward based on what would be most valuable to the user. See "determining the custom reward property may comprise determining whether the in-game reward associated with a particular advertisement comprises energy boosts for the player's player character, a particular in-game object having gameplay functionalities, or a virtual currency bonus. Instead, or in addition, the property type for the reward may be a quantum or amount of an associated in-game benefit. In such a case, determining the custom reward property may comprise determining a customized quantum of the in-game benefit. For example, determining a custom reward property may comprise automated calculation of a digital number of energy boosts to be offered to the player as an incentive for interacting with a particular advertisement."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of determining the reward based on watching advertisement, as taught by Burgin, to encourage user engagement.




Claim 5
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
performing watching setting for the watching target advertisement (Burgin et al. [0070]). Where the specification discloses that a watch setting includes "timing setting including at least one of a timing in the game at which the watching target advertisement is output . " and the reference teaches that the method of providing in game assets to users who watch advertisements can occur at various times within the game. Burgin et al. teaches that those times can be "other points within a game fiction that may require a player to perform a task or other action with an online game, at times when a player's status or associated metrics indicate a possible need for a reward (e.g., the player is running low on energy), or in response to player input triggering a sponsored content presentation process."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of setting requirements for watching the advertisement, as taught by Burgin, to encourage a competitive experience in gaming.

Claim 6 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
selecting the output element based on the watching setting (Burgin et al. [0070]). Where the watching setting is the time when a user needs an asset because they have reached a low level and is presented with the ability to select the output element in exchange for watching the advertisement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of determining the reward based on the watching setting, as taught by Burgin, to pose a challenge to the user which increases engagement.
Claim 7
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
the watching setting including time setting related to time at which the watching target advertisement is output, the selecting the output element including selecting the output element based on the time setting (Burgin et al. [0070] [0052][0072][0073]). Where the watching setting is the time when a user needs an asset because they have reached a low level and is presented with the ability to select the output element in exchange for watching the advertisement. Where the reference teaches available in game assets (output elements) are based on a player status and the player status can be a time when the particular asset is needed. See also [0052} where a presentation trigger is disclosed. 
Burgin et al. does not explicitly disclose selecting the output element based on the watching setting. However, Burgin et al. teaches available in game assets (output elements) are based on a player status and the player status can be a time when the particular asset is needed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that output element is selected based on the player attribute that includes time because it improves player engagement with sponsor content [0004].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method selecting the reward based on a time, as taught by Burgin, to pose challenges to the user to increase user engagement.

Claim 8 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
the watching setting including timing setting including at least one of a timing in the game at which the watching target advertisement is output, date and time at which the watching target advertisement is output, and a time zone in which the watching target advertisement is output, the Where the reference teaches available in game assets (output elements) are based on a player status and the player status can be a time when the particular asset is needed. See also [0052} where a presentation trigger is disclosed. Note, the claims only require one of the  timing in the game at which the watching target advertisement is output, date and time at which the watching target advertisement is output, and a time zone in which the watching target advertisement is output,
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of providing reward based on player status, as taught by Burgin, to encourage the user to engage with the game.

Claim 9 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
the watching setting including setting related to an output mode of the watching target advertisement, the selecting the output element including selecting the output element based on the output mode.  (Burgin [0064]). Where the reference teaches “watching a particular video ad may be different for different players, depending on the respective player attributes.”
Burgin et al. does not explicitly disclose selecting the output element based on the output mode. However, Burgin et al. teaches watching a particular video ad may be different for different players, depending on the respective player attributes, where player attributes could be the type of the device that the gamer is using. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that output element is selected based on the player attribute that includes the ability of the device displaying the content, because the advertiser wants the user to have the most positive experience in order to connected with the product being advertised.


Claim 10 
Berman discloses:
the selecting the input element including selecting the input element based on the user input operation input by the user, the computer system further comprising selecting the output element at least based on the input element (Berman [0049]).  

Claim 11 
Berman discloses:
the selecting the output element including selecting the output element based on a quantity of the entertainment element possessed by the user that is same as the input element and/or a quantity of the entertainment elements selected as the input element (Berman [0049]).  

Claim 12
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
wherein the at least one processor [0105] or circuit is further programmed to determine a compatibility between the input element and the watching target advertisement which is predetermined based on a type of the input element relative to an attribute of the advertisement; wherein the selecting the output element including selecting the output element based on the compatibility determined between the input element and the watching target advertisement (Burgin et al. [0062]). Where the compatibility is the current game play need for the player.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of a 
Claim 13 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
the watching target advertisement being associated with information indicating a designated position, the computer system further comprising: acquiring positional information indicating a position of the user; and selecting the output element based on positional relationship between the position indicated by the positional information and the designated position (Burgin [0018][0064]).  See at least “in cases where the relevant player attribute is the player's geographic location, determining the attribute may comprise identifying the player's physical location.” And [0064] “e.g., watching a particular video ad may be different for different players, depending on the respective player attributes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of using gamer location to determine rewards, as taught by Burgin, to encourage users to position themselves to a desired location.

Claim 14
Berman discloses:
the entertainment element being associated with a valid period during which the entertainment element is selectable as the input element, the selecting the input element including selecting the input element from entertainment elements the valid period of which has not been expired yet (Berman [0075]). Where the reference teaches that a user can trade accumulated assets [entertainment element] for a bonus activity [output element]. While Berman does not explicitly teach an expiration period, it would be obvious to modify the reference with a time limit of trading assets, to encourage a user to not hold on to assets and encourage the desire activity of watching advertisements. 


Claim 15 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
displaying a preview of the output element given when the completion equivalent condition is satisfied, before the watching of the watching target advertisement satisfies the completion equivalent condition (Burgin et al. [Figure 71).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of showing reward previews, as taught by Burgin, to entice users to watch the advertisement because they know what the benefit will be.

Claim 16
Berman discloses:
at least one processor or circuit programmed to [0015]: 
manage, during progress of a game, user management data of a user of the game, the user management data including data on possessed items possessed by the user; (Berman [0047]); See “The participant engages in standard gaming activity as shown at block 300. Standard gaming activity represents the default gaming activity(s) that may be played on a gaming device.”
provide an input element option presenting menu that displays a plurality of different input elements to be converted wherein each input element of the different input elements is from a plurality of pieces of disposable information, possessed by the user, related to the game, wherein the plurality of different input elements is based on possessed items currently possessed by the user as indicated in the user management data for the user; receive a user input operation from the user that selects an input element among the displayed input elements (Berman [0065][0102]); See “the participant may press the "trade" button 1454 on the user input 706. Activation of such a button may initiate a trade by the participant, whether or not a payout is pending or not.” Where the input element is he accumulated credits. See “As will be readily apparent to those skilled in the art from the description provided herein, other trade alternatives and corresponding user interface options are within the scope of the invention.”
perform conversion of the selected input element into an output element that is the disposable information different from the input element in return for watching the advertisement (Berman [011]) Where the player is allowed to trade player assets for a bonus activity (where the bonus activity is the output element).
Berman does not teach providing output elements in exchange for watching and advertisement. Burgin teaches providing output elements:
by watching an advertisement (Burgin [0016]) See at least “provide rewards to the player based on the determined characteristics, such as by providing rewards to the player based on actions ( e.g., watching or interacting with an advertisement) performed by the player within or associated with the online game.”
perform watching control for displaying, on a display screen for user operations, an advertisement and among a plurality of advertisements, wherein the conversion follows pre-defined conversion defining data, the pre-defined conversion defining data being pre-defined as associated with the advertisement, the pre-defined conversion defining data defining (a) a type of the input element, (b) a quantity of the input element, (c) a date/time of watching the advertisement, (d) a quantity of the output element, and (e) a type of the output element, wherein one or more of (a) to (e) can be different for different advertisements (Burgin [0064][0065]) Where the reference teaches (e ), “the determining of the custom incentive reward for the player, at operation 512, may comprise an automated process for selecting a particular type of in-game asset to be offered as the incentive reward.”
give the output element to the user when watching of the advertisement satisfies a completion equivalent condition (Burgin [0069]).   See at least “the custom incentive reward is provided to the player in response to determining that the predefined player interaction has been completed.”


Claim 17
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
a server system that is the computer system as defined in claim 1; and a user terminal to which the user inputs an operation, the server system and the user terminal being connected to the advertisement output control system to be capable of performing a communication with each other (Burgin et al. [0030][0101]). Where the reference teaches "Client system 930 may be a desktop computer, laptop computer, personal digital assistant (PDA), in- or out-of-car navigation system, smart phone or other cellular or mobile phone, or mobile gaming device, among other suitable computing devices." Which are common communication devices in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of user terminal communication, as taught by Burgin, to provide for a platform that allows gamers to interact with other gamers no matter where they are located.

Claim 18 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
a server system that is the computer system as defined in claim 16; and a user terminal to which the user inputs an operation, the server system and the user terminal being connected to the advertisement output control system to be capable of performing a communication with each other (Burgin et al. [0030][0066][0101]).


Claim 19 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
an operation input section to which the user inputs an operation, the advertisement output control device being the computer system as defined in claim 1 (Burgin et al [Figure 3, 308, 312]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of user terminal communication, as taught by Burgin, to provide for a platform that allows gamers to interact with other gamers no matter where they are located.

Claim 20
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
an operation input section to which the user inputs an operation, the advertisement output control device being the computer system as defined in claim 16 (Burgin et al [Figure 3, 308, 312]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of user terminal communication, as taught by Burgin, to provide for a platform that allows gamers to interact with other gamers no matter where they are located.

Claim 21
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
wherein the processor or circuit is further programmed to acquire a latest user positional information as a physical location of the user of the game, further determine a type and quantity of the output element based on whether the physical location of the user of the game is within a predetermined location information range previously designated by the pre-defined conversion defining data for the watching target advertisement (Burgin [0022][0031][0073]).  See at least “As used herein, a term "player character state" can refer to any in-game characteristic of a player character, such as location, assets, levels, condition, health, status, inventory, skill set, name, orientation, affiliation, specialty, and so on. See also “one or more reward properties are determined based on empirical data regarding historical in-game behavior of players with respect to interactive sponsored content.” And [0073] “selection of the reward asset, at operation 608, may be based on identifying in-game needs of the player based on the player attributes, which may include game state information.” Where the reference teaches that the game state includes user location.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of using gamer location to determine rewards, as taught by Burgin, to encourage users to position themselves to a desired location.

Claim 22 
Berman teaches conversion of owned assets in an online game, but does not teach advertisements. Burgin teaches:
further comprising a conversion valid period associated with each input element of the plurality of different input elements, wherein the conversion valid period indicates a pre-defined period in which the each input element is convertible by the conversion that is performed, wherein the displayed plurality of different input elements to be converted are limited to those with an unexpired conversion valid period ((Burgin et al. [0060][0070]). 
Burgin et al. does not explicitly disclose a conversion valid period associated with each input element of the plurality of different input elements. However, Burgin et al. teaches points within a game fiction that may require a player to perform a task or other action with an online game,. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a friction point could be current in game assets expiring because it would motivate a user to watch an advertisement to avoid losing gaming progress.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing an input element option menu, as taught by Berman, the method of actions that require user engagement, as taught by Burgin, to encourage more users to participate in the game which increases the games popularity.


		
Response to Arguments
Applicant's arguments regarding the rejection under 35 USC 101 have been fully considered and are persuasive. 
Applicant's arguments regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant Argues: The office action, page 21 cites Burgin [0020] as inherently disclosing a conversion pattern. But Burgin's conversion is never "predefined" and is certainly never "pre-defined associated with the advertisement."

Examiner finds this argument to be moot, as Applicant has amended the claim language to remove the limitation about a pattern of the conversion.

Applicant Argues: Nevertheless, Burgin discloses nothing about pre-defined conversion defining data "pre-defined as associated with the advertisement" that defines the specific data (a) to (e) (quoted above) and "one or more of (a) to ( e) can be different for different advertisements". Burgin discloses nothing about the combination of input element type, input element quantity, output element quantity, output element type, and date/time of watching the advertisement.

Examiner respectfully disagrees. See (Burgin [0064][0065]) Where the reference teaches (e ), “the determining of the custom incentive reward for the player, at operation 512, may comprise an automated process for selecting a particular type of in-game asset to be offered as the incentive reward.” The claim only requires one of the defining data element a-e.
Applicant Argues: Burgin' s teaching of a player's geographic location completely fails to teach or suggest the watching target advertisement's "predetermined location information range," let alone that the type and quantity of the output element is determined based on whether the user's physical location is within the watching target advertisement's "predetermined location information range". Burgin completely fails to teach or suggest a concept that the combination of player's physical location and the target advertisement's predetermined location information range will determine the type and quantity of the output element.

Examiner respectfully disagrees. See (Burgin [0022][0031][0073]).  See at least “As used herein, a term "player character state" can refer to any in-game characteristic of a player character, such as location, assets, levels, condition, health, status, inventory, skill set, name, orientation, affiliation, specialty, and so on. See also “one or more reward properties are determined based on empirical data regarding historical in-game behavior of players with respect to interactive sponsored content.” And [0073] “selection of the reward asset, at operation 608, may be based on identifying in-game needs of the player based on the player attributes, which may include game state information.” Where the reference teaches that the game state includes user location.   


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681